Luke, J.
The defendant was convicted of manufacturing intoxicating liquor. The evidence showed that a part of a still, “the cap and worm,” was found in the defendant’s house; that it showed it “had been used recently;” that a path which “was beaten down and showed recent use” led from defendant’s house about 200 yards to “a thirty-gallon barrel of beer” which “was alcholic at the time and would produce drunkenness if drunk to excess;” that “all the tracks went to the defendant’s door.”' The path from the defendant’s house was the only used path leading to the place where the beer was found. “There was .an old path that led on by this place; it looked like a cow trail; it had been abandoned. There were no other paths.” The jury were justified in finding that the evidence excluded every reasonable hypothesis save that of the guilt of the accused.
The only special ground of the motion for a new trial complains of an excerpt from the charge of the court, and is without merit; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.